Citation Nr: 0115249	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
fracture with arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1996 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
wherein the evaluation of the veteran's service-connected 
right ankle disability was increased to 20 percent disabling 
by the RO.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's right ankle disability is manifested by X-
ray evidence of arthritis, limitation of motion, and pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
ankle fracture with arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
specific type of evidence needed to complete his claim, all 
identified evidence has been obtained, and the VA examination 
report has been associated with the claims file. 

Factual Background

In an April 1971 rating action service connection was granted 
for a right ankle disability and a 10 percent evaluation was 
assigned.  The award was based on service medical records of 
a right ankle fracture with arthritis and medical records 
establishing the severity of the disability after service.

Rating actions in August 1975 and June 1979 continued the 10 
percent evaluation based on the medical evidence, which did 
not indicate that his disability had an increase in severity.

An X-ray examination report dated in September 1996 from 
Raymond Perdomo, M.D., a radiologist, reveals osteoarthritis 
changes at the first tarsometatarsal joint with suggested 
osteoarthritis changes at the right ankle joint and a small 
Achillean spur.  A bone fragment was noted adjacent to the 
medial aspect of the distal tibia, which was possibly a 
residual change from the previous fracture.  Spur formations 
were also noted.

In September 1996 the veteran filed a claim for an increased 
evaluation for his service-connected right ankle disability.

A November 1996 VA examination report indicates that on 
examination of the right ankle there was swelling, severe 
crepitation of the ankle joint and Achilles tendon, mild 
weakness of dorsiflexion and plantar flexion muscles with 
muscle strength graded as 4/5.  Exquisite pain was 
objectively observed in all movement of the right ankle.  
Dorsiflexion was to 10 degrees and plantar flexion was to 45 
degrees.

Progress notes from the VA Medical Center (VAMC) in San Juan 
dated from May 1997 to March 1999 note the veteran's 
complaints of pain, that there was no swelling, and that he 
had arthritis of the right ankle.  Dorsiflexion was to 15 
degrees and plantar flexion was to 40 degrees.

In a substantive appeal dated in April 1998, the veteran 
stated that he had been provided a device for his ankle that 
he had been using for eight months.

In a February 2000 rating action the RO increased the 
evaluation of the veteran's service-connected ankle 
disability, effective September 1996.  Thereafter, the 
veteran continued his appeal contending that his service-
connected right ankle fracture with arthritis is more 
disabling than reflected in the evaluation.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The veteran's service-connected left ankle disability is 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5271, ankle limitation of motion.  According to this 
Diagnostic Code a 10 percent evaluation is warranted for 
moderate limitation of motion and a 20 percent evaluation is 
warranted for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Upon consideration of all of the evidence, the Board finds 
that the veteran's service-connected left ankle disability is 
no more than 20 percent disabling for marked limitation of 
motion according to applicable criteria. 

The evidence shows that the veteran has a fair amount of 
right ankle motion.  Reports from a November 1996 VA 
examination and September 1997 VAMC progress notes reveal 
dorsiflexion to 10 degrees and to 15 degrees, respectively.  
Plantar flexion was to 45 degrees and to 40 degrees, 
respectively.  The Board notes that dorsiflexion of the ankle 
to 20 degrees is considered full and plantar flexion to 45 
degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.  
While the findings indicate some limitation of motion they 
are not indicative of marked limitation of motion; however, 
under DeLuca, additional disability should be considered with 
evidence of functional loss due to pain, fatigue, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Objective medical evidence in the November 1996 VA 
examination report indicates the veteran has "exquisite 
pain" in all ankle motion, swelling, and mild weakness of 
dorsiflexion and plantar flexion muscles.  In addition, the 
veteran stated that he had been given a device for his right 
ankle.  Based on these additional findings the veteran's 
disability more nearly approximates a 20 percent evaluation.

Since the veteran is at the maximum level of disability under 
Diagnostic Code 5271, a higher evaluation can only be 
considered under Diagnostic Code 5270, ankylosis of the 
ankle.  This Diagnostic Code provides for up to a 40 percent 
evaluation for ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

There is no medical evidence of record that indicates that 
the veteran has ankylosis, therefore, a higher evaluation is 
not warranted under Diagnostic Code 5270.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for a right ankle 
fracture with arthritis, the benefit of the doubt doctrine 
does not apply and the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991). 



ORDER

Entitlement to an increased evaluation for a right ankle 
fracture with arthritis is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

